


SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is
entered into by and between Christopher Crowell (“Executive”) and Extreme
Networks, Inc. (the “Company”). This Agreement will become effective on the
eighth day after it is signed by Executive (the “Effective Date”), provided that
Executive has not revoked this Agreement (by email notice to
aamadia@extremenetworks.com) prior to that date.
FACTUAL RECITALS
This Agreement is entered into with respect to the following facts:
A.    Executive was employed by the Company as its Chief Operating Officer;
B.    Executive’s employment with the Company was separated effective May 6,
2014 (the “Separation Date”); and
C.    It is the Company's desire to provide Executive with certain separation
benefits due to his separation from the Company, and to resolve any claims that
Executive has or may have against the Company.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.    Separation from Employment, Positions, and Offices. Executive hereby
confirms the cessation of his employment with the Company, and from all
positions and offices that he held with the Company effective as of the
Separation Date. Through and including the Separation Date, Executive will
assist Company in duties as reasonably requested by Company including but not
limited to transition assistance and Company will continue to verify and confirm
Executive's employment with the Company. At any time before and after the
Separation Date, Executive will sign any documents reasonably required to be
signed while he remains in the capacity of a Director or Officer of a foreign
subsidiary including but not limited to consents associated with the legal
entity consolidation as well as documents confirming Executive’s resignation as
a Director or Officer of a foreign subsidiary.
2.    Acknowledgment of Payment/Receipt of All Wages and Benefits. Except wages
to be paid from the date of this Agreement through and including the Separation
Date and payment of expense reimbursements owed to Executive and incurred
through the Separation Date, Executive acknowledges that he has been paid in
full all wages (including, but not limited to, base salary, commissions, and
accrued, unused paid time off), and has received all benefits, that Executive
earned during his employment with the Company. Executive understands and agrees
that he is not entitled to, and shall not receive, any further compensation or
benefits from the Company except as set forth below in Section 3 herein.




--------------------------------------------------------------------------------




3.    Severance Consideration. Subject to Executive's execution of this
Agreement (without revocation during the eight-day revocation period described
below) and compliance with the terms of this Agreement: (a) the Company shall
provide Executive with a lump sum payment, which amount represents twelve (12)
months’ current base salary, equal to $450,000, less applicable withholding, by
no later than ten (10) days after the Effective Date of this Agreement; (b) the
Company shall provide Executive with an additional lump sum payment of $223,900,
which amount represents the pro rata portion of Executive’s target bonus through
the Separation Date, less applicable withholding, by no later than ten (10) days
after the Effective Date of this Agreement; (c) Executive shall be entitled to
acceleration of twelve (12) months of vesting of any currently outstanding
equity awards, other than any performance option, if any, to the extent it was
not performance earned prior to the Separation Date; and (d) the Company shall
make twelve (12) months of COBRA payments on behalf of Executive should
Executive elect to extend COBRA for this period for Executive’s enrolled
participants as of the date of Separation.
4.    General Release of Claims. As consideration for the severance amount
described in Section 3 herein, Executive and his successors release the Company,
its parents and subsidiaries, and each of those entities' respective current and
former shareholders, investors, directors, officers, employees, agents,
accountants, attorneys, tax advisors, insurers, legal successors and assigns, of
and from any and all claims, actions and causes of action, whether now known or
unknown, which Executive now has, or at any other time had, or shall or may have
against those released parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date on which Executive signs this Agreement, including, but
not limited to, any claims for breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, pregnancy, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, or any other
applicable law. Notwithstanding the above release of claims, it is expressly
understood that this release does not apply to, and shall not be construed as, a
waiver or release of any claims or rights that cannot lawfully be released by
private agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect. In
addition, the above release of claims, is not intended to apply to or impact any
continuing obligations the Company may have related to Executive's 401(k). As
consideration for the Executive’s release under this Separation Agreement, the
Company and its subsidiaries and its and their successors release Executive, of
and from any and all claims, actions and causes of action, whether now known or
unknown, which the Company now has, or at any other time had, or shall or may
have against Executive based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever occurring or existing at any time up to and
including the date on which the Company signs this Agreement.
Notwithstanding the above release of claims, it is expressly understood that
this release does not apply to, and shall not be construed as, a waiver or
release of any claims or rights that cannot lawfully be released by private
agreement. As of the date of this Separation Agreement, neither Executive nor
the Company has knowledge of any claim against the other party.




--------------------------------------------------------------------------------




5.    Civil Code Section 1542 Waiver. Executive acknowledges that he has read
section 1542 of the Civil Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that he has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
he may lawfully waive such rights pertaining to this general release of claims,
and affirms that he is releasing all known and unknown claims that he has or may
have against the parties listed above.
6.    Agreement Not To Assist With Other Claims. Executive agrees that he shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees. Executive further agrees that he shall not, at any time in the
future, knowingly assist in any manner any current or former Company employee,
or any other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees. This Section shall not apply to the Executive's
participation in any legal or administrative proceeding pursuant to a
duly-issued subpoena or other compulsory legal process.
7.    Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that he shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at his request. The parties acknowledge that they are unable to locate
a signed copy of the Company’s employee innovations and proprietary rights
assignment agreement (“EIPRA Agreement”) that both parties believe was signed or
should have been signed by Executive at the time of his offer of employment. By
signing this Agreement, Executive and Company agree that the parties have been
in compliance with the terms of the EIPRA Agreement, a copy of which is attached
hereto as Exhibit A and is incorporated by reference herein, throughout
Executive’s employment with the Company, and Executive agrees to be bound by the
terms of the EIPRA Agreement, including but not limited to all of
post-separation obligations; provided, however, that Section 9 herein shall
govern Executive’s post-separation non-solicitation obligations to the extent
there is any inconsistency between the terms of section 9 and the
non-solicitation provisions set forth in the EIPRA Agreement. To the extent that
he has not already done so, by the Separation Date, Executive will promptly
return to the Company, in good working condition, all Company property and
equipment that is in Executive's possession or control, including, but not
limited to, any PDAs, files, records, computers, computer equipment, cell
phones, credit cards, keys, programs, manuals, business plans, financial
records, and all documents (whether in paper, electronic, or other format, and
all copies thereof) that Executive prepared or received in the course of his
employment with the Company.
8.    Non-Disparagement. Executive agrees that he will not make any untruthful
or disparaging statements about the Company, or any of its services, products,
officers, directors, employees or channel partners except to the extent that
such statements are made in response to a duly-issued subpoena or other
compulsory legal




--------------------------------------------------------------------------------




process. Company agrees that it will not make any untruthful or disparaging
statements concerning Executive and shall use reasonable efforts to cause the
Executive Staff to not make any untruthful or disparaging statements about
Executive or his performance as an executive of the Company, except to the
extent that such statements are made in response to a duly-issued subpoena or
other compulsory legal process. As part of its reasonable efforts, Company
agrees that it will instruct the Executive Staff of the Company not to make any
untruthful or disparaging statements concerning Executive and/or his performance
as an executive of the Company and inform the Executive Staff that Executive is
under similar obligations to the Company regarding its services, products,
officers, directors, employees or channel partners. For purposes of this Section
8, “Executive Staff” shall be defined as Charles W. Berger and his direct
reports not including his administrative assistant.
9.    Non-Solicitation. Executive agrees that for a period of one year following
the Separation Date, he will not, on behalf of himself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
10.    Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.
11.    Stock Options. Except for the acceleration of vesting as set forth in
Section 3 herein, vesting of Executive’s option shares and restricted stock
shall cease effective the Separation Date. Executive's rights with respect to
the exercise the vested options and shares shall continue to be governed by and
subject to the terms and conditions of the Enterasys Networks 2013 Equity
Incentive Plan assumed by Extreme Networks, Inc. or any other applicable equity
plans/agreements.
12.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.
13.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties and their
respective successors, assigns, heirs and personal representatives.
14.    Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement,




--------------------------------------------------------------------------------




the parties agree that all such disputes or claims shall be resolved by binding
arbitration in the manner described in Executive’s Offer Letter dated November
1, 2013 (the “Employment Agreement”), a copy of which will be provided to
Executive at his request.
15.    Entire Agreement and Modification. This Agreement, along with any
agreements described herein, constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations
and agreements between the parties, whether written or oral, including the
Employment Agreement), which agreements are hereby terminated and of no further
legal force or effect. This Agreement may not be modified or amended except by a
document signed by an authorized officer of the Company and Executive.
EXECUTIVE ACKNOWLEDGES THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 5) HE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS
AGREEMENT, THAT HE MAY REVOKE IT AT ANY TIME DURING THE 8 DAYS AFTER HE SIGNS
IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 8-DAY PERIOD HAS PASSED.
EXECUTIVE ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY
AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE AMOUNT DESCRIBED IN SECTION 3.






AGREED:


Date:
May 21, 2014
 
/s/ Christopher Crowell
 
 
 
 
Christopher Crowell
 
Date:
May 21, 2014
 
EXTREME NETWORKS, INC.
 
 
 
By:
/s/ Allison Amadia
 
 
 
Name:
Allison Amadia
 
 
 
Title:
Vice President, General Counsel and Corporate Secretary
 















--------------------------------------------------------------------------------






Exhibit A
EMPLOYEE INNOVATIONS AND PROPRIETARY RIGHTS
ASSIGNMENT AGREEMENT




This Agreement is intended to formalize in writing certain understandings and
procedures which have been in effect since the time I was initially employed by
Extreme Networks, Inc. (the "Company"). In return for my new or continued
employment by the Company and other good and valuable consideration, the receipt
and sufficiency of which I hereby acknowledge, I acknowledge and agree that:


1.    Duties; At‑Will Employment; No Conflict. I will perform for the Company
such duties as may be designated from time to time. I agree that my employment
with the Company is for no specified term, and may be terminated by the Company
at any time, with or without cause, and with or without notice. Similarly, I may
terminate my employment with the Company at any time, with or without cause, and
with or without notice. During my period of employment by the Company, I will
devote my best efforts to the interests of the Company and will not engage in
other employment or in any activities determined by the Company to be
detrimental to the best interests of the Company without the prior written
consent of the Company.


2.    Prior Work. All previous work done by me for Company relating in any way
to the conception, reduction to practice, creation, derivation, design,
development, manufacture, sale or support of products or services for Company is
the property of Company, and I hereby assign to Company all of my right, title
and interest in and to such previous work.


3.    Proprietary Information. My employment creates a relationship of
confidence and trust between Company and me with respect to any information:


(a)    Applicable to the business of Company; or


(b)    Applicable to the business of any client or customer of Company which may
be made known to me by Company or by any client or customer of Company, or
learned by me in such context during the period of my employment.


All such information has commercial value in the business in which Company is
engaged and is hereinafter called "Proprietary Information." By way of
illustration, but not limitation, Proprietary Information includes any and all
technical and non‑technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know‑how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, and includes, without limitation,
respective information concerning research, experimental work, development,
design details and specifications, engineering, financial information,
procurement requirements, purchasing manufacturing, customer lists, business
forecasts, sales and merchandising and marketing plans and information.
"Proprietary Information" also includes proprietary or confidential information
of any third party who may disclose such information to Company or to me in the
course of Company's business.


4.    Ownership and Nondisclosure of Proprietary Information. All Proprietary
Information is the sole property of Company, Company’s assigns, and Company’s
customers, and Company, Company’s assigns and Company’s customers shall be the
sole and exclusive owner of all patents, copyrights, mask works, trade secrets
and other rights in the Proprietary Information. I hereby do and will assign to
Company all rights, title and interest I may have or acquire in the Proprietary
Information. At all times, both during my employment by Company and after
termination of such employment, I will keep in confidence and trust all
Proprietary Information, and I will not use or disclose any Proprietary
Information or anything directly relating to Proprietary Information without the
written consent of Company, except as may be necessary in the ordinary course of
performing my duties as an employee of Company.


5.    Ownership and Return of Materials. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to me by Company shall
remain the property of Company. Upon termination of my employment, or at any
time on the request of Company before termination, I will promptly (but no later
than five (5) days after the earlier of my employment’s termination or Company’s




--------------------------------------------------------------------------------




request) destroy or deliver to Company, at Company’s option, (a) all materials
furnished to me by Company, (b) all tangible media of expression which are in my
possession and which incorporate any Proprietary Information or otherwise relate
to Company’s business, and (c) written certification of my compliance with my
obligations under this sentence.


6.    Innovations. As used in this Agreement, the term "Innovations" means all
processes, machines, manufactures, compositions of matter, improvements,
inventions (whether or not protectable under patent laws), works of authorship,
information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), moral rights, mask works, trademarks, trade
names, trade dress, trade secrets, know-how, ideas (whether or not protectable
under trade secret laws), and all other subject matter protectable under patent,
copyright, moral right, mask work, trademark, trade secret or other laws, and
includes without limitation all new or useful art, combinations, discoveries,
formulae, manufacturing techniques, technical developments, discoveries,
artwork, software, and designs. “Innovations” includes “Inventions,” which is
defined to mean any inventions protected under patent laws.


7.    Disclosure of Prior Innovations. I have identified on Exhibit A ("Prior
Innovations") attached hereto all Innovations, applicable to the business of
Company or relating in any way to Company's business or demonstrably anticipated
research and development or business, which were conceived, reduced to practice,
created, derived, developed, or made by me prior to my employment with Company
(collectively, the "Prior Innovations"), and I represent that such list is
complete. I represent that I have no rights in any such Innovations other than
those Prior Innovations specified in Exhibit A ("Prior Innovations"). If there
is no such list on Exhibit A ("Prior Innovations"), I represent that I have
neither conceived, reduced to practice, created, derived, developed nor made any
such Prior Innovations at the time of signing this Agreement.


8.    Assignment of Innovations; License of Prior Innovations. I hereby agree
promptly to disclose and describe to Company, and I hereby do and will assign to
Company or Company’s designee my entire right, title, and interest in and to,
(a) each of the Innovations (including Inventions), and any associated
intellectual property rights, which I may solely or jointly conceive, reduce to
practice, create, derive, develop or make during the period of my employment
with Company, which either (i) relate, at the time of conception, reduction to
practice, creation, derivation, development, or making of such Innovation, to
Company's business or actual or demonstrably anticipated research or
development, or (ii) were developed on any amount of Company's time or with the
use of any of Company's equipment, supplies, facilities or trade secret
information, or (iii) resulted from any work I performed for Company, and
(b) each of the Innovations which is not an Invention (as demonstrated by me by
evidence meeting the clear and convincing standard of proof), and any associated
intellectual property rights, which I may solely or jointly conceive, develop,
reduce to practice, create, derive, develop, or make during the period of my
employment with Company, which are applicable to the business of Company
(collectively, the Innovations identified in clauses (a) and (b) are hereinafter
the "Company Innovations"). To the extent any of the rights, title and interest
in and to Company Innovations cannot be assigned by me to Company, I hereby
grant to Company an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice such non-assignable rights, title and interest. To the
extent any of the rights, title and interest in and to Company Innovations can
be neither assigned nor licensed by me to Company, I hereby irrevocably waive
and agree never to assert such non-assignable and non-licensable rights, title
and interest against Company or any of Company’s successors in interest to such
non-assignable and non-licensable rights. I hereby grant to Company or Company’s
designees a royalty free, irrevocable, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to practice all applicable
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to any Prior Innovations which I incorporate, or permit
to be incorporated, in any Company Innovations. Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, any Prior
Innovations in any Company Innovations without Company's prior written consent.


9.    Future Innovations. I recognize that Innovations or Proprietary
Information relating to my activities while working for Company and conceived,
reduced to practice, created, derived, developed, or made by me, alone or with
others, within one (1) year after termination of my employment may have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, in significant part while employed by Company. Accordingly, I agree
that such Innovations and Proprietary Information shall be presumed to have been
conceived, reduced to practice, created, derived, developed, or made, as
applicable, during my employment with Company and are to be promptly assigned to
Company unless and until I have established the contrary by written evidence
satisfying the clear and convincing standard of proof.


10.    Cooperation in Perfecting Rights to Proprietary Information and
Innovations.


(a)    I agree to perform, during and after my employment, all acts deemed
necessary or desirable by Company to permit and assist Company, at Company’s
expense, in obtaining and enforcing the full benefits, enjoyment, rights and
title throughout the world in the Proprietary Information and Innovations
assigned or licensed to, or whose rights are irrevocably waived and shall not be
asserted against, Company under this Agreement. Such acts may include, but are
not limited to, execution of documents and assistance or cooperation (i) in the
filing, prosecution, registration, and memorialization




--------------------------------------------------------------------------------




of assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and
(iii) in other legal proceedings related to the Proprietary Information or
Innovations.


(b)    In the event that Company is unable for any reason to secure my signature
to any document required to file, prosecute, register, or memorialize the
assignment of any patent, copyright, mask work or other applications or to
enforce any patent, copyright, mask work, moral right, trade secret or other
proprietary right under any Proprietary Information (including improvements
thereof) or any Innovations (including derivative works, improvements, renewals,
extensions, continuations, divisionals, continuations in part, continuing patent
applications, reissues, and reexaminations thereof), I hereby irrevocably
designate and appoint Company and Company’s duly authorized officers and agents
as my agents and attorneys‑in‑fact to act for and on my behalf and instead of
me, (i) to execute, file, prosecute, register and memorialize the assignment of
any such application, (ii) to execute and file any documentation required for
such enforcement, and (iii) to do all other lawfully permitted acts to further
the filing, prosecution, registration, memorialization of assignment, issuance,
and enforcement of patents, copyrights, mask works, moral rights, trade secrets
or other rights under the Proprietary Information, or Innovations, all with the
same legal force and effect as if executed by me.


11.    No Violation of Rights of Third Parties. My performance of all the terms
of this Agreement and as an employee of Company does not and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior to my employment with Company, and I will not disclose to
Company, or induce Company to use, any confidential or proprietary information
or material belonging to any previous employer or others. I am not a party to
any other agreement which will interfere with my full compliance with this
Agreement. I agree not to enter into any agreement, whether written or oral, in
conflict with the provisions of this Agreement.


12.    Survival. This Agreement (a) shall survive my employment by Company;
(b) does not in any way restrict my right or the right of Company to terminate
my employment at any time, for any reason or for no reason; (c) inures to the
benefit of successors and assigns of Company; and (d) is binding upon my heirs
and legal representatives.


13.    Nonassignable Inventions. This Agreement does not apply to an Invention
which qualifies fully as a nonassignable invention under the provisions of
Section 2870 of the California Labor Code. I acknowledge that a condition for an
Invention to qualify fully as a non-assignable invention under the provisions of
Section 2870 of the California Labor Code is that the invention must be
protected under patent laws. I have reviewed the notification in Exhibit B
("Limited Exclusion Notification") and agree that my signature acknowledges
receipt of the notification. However, I agree to disclose promptly in writing to
Company all Innovations (including Inventions) conceived, reduced to practice,
created, derived, developed, or made by me during the term of my employment and
for one (1) year thereafter, whether or not I believe such Innovations are
subject to this Agreement, to permit a determination by Company as to whether or
not the Innovations should be the property of Company. Any such information will
be received in confidence by Company.


14.    No Solicitation. During the term of my employment with Company and for a
period of two (2) years thereafter, I will not solicit, encourage, or cause
others to solicit or encourage any employees of Company to terminate their
employment with Company.


15.    Injunctive Relief. A breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to Company for
which there will be no adequate remedy at law, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate).


16.    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notices to me shall be sent to any address in Company's records or
such other address as I may specify in writing. Notices to Company shall be sent
to Company's Human Resources Department or to such other address as Company may
specify in writing.


17.    Governing Law. This Agreement shall be governed in all respects by the
laws of the United States of America and by the laws of the State of California,
as such laws are applied to agreements entered into and to be performed entirely
within California between California residents. Each of the parties irrevocably
consents to the exclusive personal jurisdiction of the federal and state courts
located in California, as applicable, for any matter arising out of or relating
to this Agreement, except that in actions seeking to enforce any order or any
judgment of such federal or state courts located in California, such personal
jurisdiction shall be nonexclusive.




--------------------------------------------------------------------------------






18.    Severability. If any provision of this Agreement is held by a court of
law to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.


19.    Waiver; Amendment; Modification. The waiver by Company of a term or
provision of this Agreement, or of a breach of any provision of this Agreement
by me, shall not be effective unless such waiver is in writing signed by
Company. No waiver by Company of, or consent by Company to, a breach by me, will
constitute a waiver of, consent to or excuse of any other or subsequent breach
by me. This Agreement may be amended or modified only with the written consent
of both me and Company. No oral waiver, amendment or modification shall be
effective under any circumstances whatsoever.


20.    Entire Agreement. This Agreement represents my entire understanding with
Company with respect to the subject matter of this Agreement and supersedes all
previous understandings, written or oral.


I certify and acknowledge that I have carefully read all of the provisions of
this Agreement and that I understand and will fully and faithfully comply with
such provisions.






"COMPANY"
 
 
EMPLOYEE:
 
Extreme Networks, Inc.
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
 
 
Title:
 
 
Printed Name:
 
 
 
 
 
 
 
 
Dated:
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 















